Mr. Presiding Justice Taylor concurring in part and dissenting in part: I am of the opinion — on this subject agreeing with the majority opinion — that the activities and conduct of the Citizens’ Committee to enforce the Landis Award, a corporation not for pecuniary profit, and the 179 men who composed it, from November, 1921, when the corporation was formed, up to February 19, 1926, when the final decree dismissing the bill for want of equity was entered, constituted a continuous and injurious invasion, infringement and impairment of the common law and constitutional trade rights and freedom of the union carpenters of the city of Chicago and vicinity. As the record contains nearly 4,000 typewritten pages, and covers a great deal of the history of the building trades in Chicago and vicinity, from the year 1918 up to, and including part of, the year 1926, and the history of the relations between approximately 20,000 carpenters and of their unions, on the one hand, and the Citizens’ Committee to Enforce the Landis Award, and its 179 members, a large number of contractors and builders, two societies of architects, certain bankers and mortgage bankers, a large number of special deputy sheriffs and guards, and a large number of imported nonunion carpenters, on the other; and involves in an intimate way many public utterances, many private meetings, many advertisements, and considerable literature sent out by the Citizen’s Committee, the acts and purposes of the Carpenters’ Union, and those of the Citizens’ Committee to Enforce the Landis Award; it is impossible to set forth in a judicial opinion, within reasonable limits, more than the pertinent salient facts. The following is a skeleton statement of the evidence showing the motives, intentions and conduct of the Citizens’ Committee: (1) In the fall of 1921, it established elaborate headquarters, with a large office force, with a paid manager, became incorporated as a corporation not for pecuniary profit, took over certain contractors’ pledges, which bound the contractors among themselves to have no negotiations with representatives of certain unions, among them the union carpenters, who refused to recognize the Landis Award and its recommendations, and, also, took over a workmen’s employment bureau that an association of contractors had started. (2) From November, 1921, to January 10, 1922, it employed paid investigators, sent them out — having districted the city — to report on all jobs, whether proceeding under the Landis Award or not. As to the cases reported to be proceeding outside the award, the Citizens’ Committee wrote to those contractors pertaining to their violations, and sent the investigators’ reports to the contractors’ association, asking it to use its influence. Illustrative of the contents of letters written to contractors is one sent to one Gonsalve, which contains the following: “This committee asks you to please change your present practices. * * * Ours is an absolutely non-partisan group, composed of 179 of the leading business and professional men of this City, interested solely in seeing that the Landis Award is lived up to in all its phases,” and it also contained the following: “Because of the attitude of the District Council in months past, we are maintaining an open shop in this (meaning the carpenters) trade.” (3) After its organization, it began soliciting funds and to hold meetings with contractors’ associations, architects and bankers, and to publish extensive advertisements in the daily papers. It obtained by public subscription, up to the time of the hearing, about $3,000,000 for its activities. (4) In the fall of 1921, and the spring of 1922, it put forth,.according to its manager, “a perfectly enormous propaganda.” (5) At a great public meeting, a thousand persons present, which it held on November 16,1921, Donnelley, its president, stated that the Citizens’ Committee had definitely declared the open shop in those trades that were not in, and in those trades their foremen would be nonunion men, and that the Citizens’ Committee would not deal with any representative of those unions, and that the contractors had agreed with the Citizens ’ Committee “that henceforth they would allow the Citizens* Committee to dictate their labor policies’*; that if the contractors repudiate their agreement, the Citizens ’ Committee will find other contractors in Chicago, or employ them from outside; that the Citizens ’ Committee would use its influence to see that the contractors who thereafter complied with their agreements got the major part of the business. (6) The Citizens’ Committee sent letters to the architects, asking them to sign a pledge and enforce the Landis Award. The pledge sent out by the Citizens ’ Committee provided that the architects in awarding contracts should insist that the work should be done under the Landis Award and its recommendations, and that each contract should provide that it could be canceled if the contractor failed to abide by the terms of the Award. (7) There was evidence by one contractor, Strand-berg, that his firm took the pledge because there were such influential men on the Citizens’ Committee it would have great bearing on their getting future work, and that, subsequently, dropping their name from the Citizens’ Committee list of contractors, decreased their business, particularly in getting jobs from so-called Landis Award architects. (8) Representatives of the Citizens’ Committee conferred with the Mortgage Bankers’ Association, in December, 1921, and appealed to it to co-operate. The Citizens’ Committee sent out 102 letters to the bankers, asking them to support the Citizens’ Committee, and to insist that borrowers in the case of building operations let their contract only to those who have signed up with the Citizens’ Committee. The bankers were informed that “because of the attitude of the carpenters district council in months past, we are maintaining an open shop in this trade. ’ ’ (9) It established a subcontractors’ department. Certain subcontractors had an organization which was endeavoring to get work for such subcontractors as were operating under the Landis Award, in co-operating with the Citizens ’ Committee. The Citizens ’ Committee paid the expenses of the employees in that department. The Citizens’ Committee maintained a promotion department, which had a complete statistical organization, and through it kept a record of every job of $25,000 and over, going on in Cook county. It received considerable information from a similar organization of the architects. The architects would advise the Citizens’ Committee’s promotion department of jobs in their offices, and inform the Citizens’ Committee that the architects would want a number of Landis Award general contractors, and a certain number of its subcontractors. The promotion department would then send out and interview contractors it believed most capable of handling the particular job, and find out if they would bid, and, if they would, it would then notify the architects ’ promotion department, who in turn, would notify the particular architects. The promotion department would get knowledge of a good many jobs of which the architects’ promotion department had no knowledge, and would turn over its information to the architects for them to follow up. (10) It established its own employment bureau, got carpenters, by the thousands, from other cities, advanced them certain expenses, examined them as to their qualifications, got pledges from them to work only under Landis recommendations as to wages and rules, furnished them working cards and arranged that contractors could not employ them without the bureau’s permission. (11) It established its own insurance department, placed insurance for contractors against sabotage, free of charge. (12) It furnished guards — having at one time 471 —free of charge. It got the sheriff of Cook county to create 62 special deputy sheriffs, which it paid, and furnished with small arms, 18 of them being contractors. (13) It put in the daily papers text that reflected injuriously upon and defamed the union carpenters; announced that the Carpenters’ Union was the only union that was “outlawed”; that it would never be able to negotiate a wage agreement again; that certain contractors who employed union men hampered the Citizens ’ Committee; that it was the duty of every builder to insist that his work be done by contractors who had signed up with the Citizens’ Committee. Some of the published texts referred, by obvious interpretation, to the union carpenters as part of a “crime syndicate.” Others urged that a strong campaign be waged among the contractors, to get them to sign up with the Citizens’ Committee, and intimated that those that did not declared themselves as bad citizens. (14) It furnished signs for the contractors to put up on their jobs, showing them to be under the Citizens’ Committee. Letters were sent out appealing for money, in which it was set forth that the Citizens ’ Committee sent out a weekly letter, to architects and contractors who were pledged, which stated that it kept a corps of investigators giving all their time to calling on architects and contractors to have .their work done under the Landis Award. It used the contractors to collect expense money, such as railroad fare, which it had advanced to carpenters. (15) A letter of June, 1922, gave the text of a clause for the architects to use so as to bring all contracts under the Landis Award and its recommendations. In July or August, 1922, it sent a letter to the architects and contractors stating that a conference of officers of the building trades to settle the Chicago situation had just been held, and it had recommended that contractors and others under the Landis Award refuse to have dealings with the representatives of the “outlaw” trades, which included the carpenters. It also told them to inform the nonunion carpenters not to join the Carpenters’ Union. It also stated that they had increased the number of salesmen on the street, put in a complete card system, and were able to furnish complete information on every job, from its inception until the contract was awarded; that twice a week they would mail a list of the various jobs ready for bids; that the reports of jobs the contractors and architects sent in for checking would be kept confidential. (16) ' Although it was admitted by the Citizens’ Committee that since the summer of 1922 it had greatly reduced its advertising propaganda, the evidence showed that up to the time of the final hearing its general policy, as stated by its president, had not changed, save in a minor way, since it was first announced, and that it was still functioning as a present going concern. That summary shows the creation and working of a great force to thwart the union carpenters in many ways, but especially to restrain them in their trade, to prevent them from having normal access to prospective employers, to defame them as a class, to organize public opinion against them, to prevent their representatives from negotiating contracts with organizations of contractors, and to destroy their unions, and all by a combination of well-known business men, who sincerely believed their motives to be good, who had no direct relationship with the building industry, and who were, as to their own matters of employment, not interested in the employment of carpenters. Many decisions of the courts have been cited by counsel in their able and exhaustive briefs, but none of them deals with a similar state of facts. Apparently, the activities of such an institution have never before been presented to a court of review. Considering the evidence, as summarized above, Does it show that the Citizens’ Committee was illegally violating the rights of the union carpenters? Although it is generally assumed that restraint of trade —using that phrase as referring to restrictions upon the disposition of labor, as well as upon the disposition of all other matters of trade — may be according to the general principles of the common law, under certain circumstances, unlawful, on the ground that every person has the right to require that the course of trade shall be kept free from unreasonable obstruction, yet, as stated by Erie in his celebrated work on Trade Unions (p. 6), “Neither a grant of this right, nor a prohibition of the violation thereof, is found in the direct terms of a law; but proceedings for the violation of the right are recorded, and in these proceedings the grant of the right, and the prohibition of the violation thereof, are assumed to exist.” As to the right, the correlative duty, the invasion of the right, and the remedy, Erie said (p. 12), “Every person has a right under the law, as between him and his fellow subjects, to full freedom in disposing of his own labor or his own capital according to his own will. It follows that every other person is subject to the correlative duty arising therefrom, and is prohibited from any obstruction to the fullest exercise of this right which can be made compatible with the exercise of similar rights by others. Every act causing an obstruction to another in the exercise of the right comprised within this description — done, not in the exercise of the actor’s own right, but for the purpose of obstruction, — would, if damage should be caused thereby to the party obstructed, be a violation of this prohibition and, the violation of this prohibition by a single person is a wrong, to be remedied either by action or by indictment, as the case may be. It is equally a wrong whether it be done by one or by many — subject to this observation, that a combination of many to do a wrong, in a matter where the public has an interest, is a substantive offence of conspiracy. It is equally a wrong, whether the obstruction be by means of an act unlawful in itself, on the part of the party obstructing, or by means of any act not otherwise unlawful.” Oakes Organized Labor (1927, Ch. 31); Mason, Organized Labor, 157 (1925). As to the trade of the union carpenters, they had the right to establish their brotherhood, district councils, and unions, and had the right to agree among themselves to certain rules, and to be bound by them, and they had the right as a voluntary association through representatives of their district council, to be allowed, particularly in the community in which they live, full freedom and liberty — that is, to be free from the molestation of combinations, or conspiracies of men, especially of men, as in this case, who were not engaged in the building industry — to undertake negotiations with contractors and contractors’ associations, looking towards the consummation of contracts between them, which would tend to stabilize and fix wages and establish rules of conduct as to future work, that is, they had the right to undertake negotiations leading up to what may he called a collective bargain, that is, an inviolable right, and it is reciprocal, as both contractors and contractors’ associations have a similar freedom and right to undertake negotiations in collective bargaining with the union carpenters. The foregoing, we think, is axiomatic. Further, not only did the union carpenters as an association have the right, unmolested, to undertake collective bargaining, but each union carpenter had the right, freely and unmolested, to seek employment, and the right that prospective employers should remain free from certain influences adverse to his employment, that is, influences created and exercised by a combination or conspiracy of third persons intended to keep him from getting work on any other terms than those prescribed by the combination. Such are, in part, their trade rights, and one of the obvious reasons for their existence is that, if a combination of third persons were permitted with impunity, even from supposedly good motives, to band themselves together in large numbers as a company or in the form of a corporation not for profit, to bring about trade regulations between others against the desire of either set or both, there would be grave danger that the freedom of contract, the liberty to negotiate, that is a characteristic of our society, would be gravely endangered. If allowed such authority, they at once become a superior-power, with rights above those of either employer or employee; and it would permit, carried to the extreme, a combination of outsiders to dictate and control wages and prescribe the conduct of workingmen in every trade. Possessing, therefore, such rights of trade", were the activities and conduct of the Citizens’ Committee inimical to those rights? Were they a continuing, illegal, injurious infringement and impairment of them? This is not a suit against the contractors, either those of the Associated Builders, or the Builders Employers ’ Association, or against the architects, or the bankers. What the rights of the contractors would be by way of defense are not in any way involved. They, if sued, might set up as a justification of their conduct many things, such as, for example, their right to agree amongst themselves not to pay over $1 an hour, and not to employ union carpenters, and their right to establish a general employment bureau, and to undertake to get carpenters from other cities, and to get insurance, collectively, against sabotage, and to employ men as guards, and to advertise, in a reasonable way, the reasons why they were doing those things; the chief reason being that they were in a labor conflict with the union carpenters, and not able to adjust their employment relations. But even they would not be entitled to advertise that the union carpenters were “outlaws,” to defame them, nor to agree never to bargain with them collectively, and so ostracize them. But this being a suit in which a court of equity is asked to prevent the Citizens ’ Committee from molesting the union carpenters, the things that they may lawfully do are limited to those which are the common rights of all, and which are not dependent in any way upon a special trade conflict or controversy between parties who have a direct mutual interest in the subject matter of the dispute. It must be borne in mind that this is a suit against the Citizens’ Committee, a large combination of men not in the building trades, and it is claimed that it may not lawfully solicit and obtain pledges from contractors, not to deal with union carpenters, as such, singly or collectively, nor undertake to coerce contractors to so pledge themselves; nor solicit and take pledges, with a like result, from architects and bankers; nor through the press, mail, or by public speeches, defame, as a class, union carpenters; nor endeavor by public utterances, in part defamatory, to create a public opinion adverse to the employment of union carpenters; nor run a great employment agency by which, through special agents and the advancement of railroad fare, thousands of carpenters were brought in from neighboring states, with the announced purpose of “outlawing” union carpenters and destroying their union; nor to have appointed, at their instigation, special deputy sheriffs, whom they armed, and whose wages they paid. It is not necessarily the effect of any single act of the Citizens’ Committee, considered by itself, that is important, but rather what was the effect of the whole machine, as it were; all the activities of the Citizens ’ Committee upon the lawful freedom of the union carpenters in their particular world of trade. Looked at in that light, it seems obvious that their rights, in many ways, subtle, as well as open, were unjustifiably, and injuriously infringed, invaded and impaired. Although according to their moral standards, the defendants did not have a bad motive, that does not mean that they did not intend to harm the union carpenters. “The intention is the aim of the act, of which the motive is the spring.” Austin, Juris. Pr. 3 Eng. Ed. p. 165. Their intention clearly was, as to part of their activities, that union carpenters, as such, should not be employed, and that no negotiations should take place looking to collective bargaining. Their motive was, no doubt, that thereby, that being brought about, wages would be lowered and the quantity of building increased. In my judgment, the general conduct of the Citizens ’ Committee, as stated above, unlawfully interfered with the freedom and rights of the union carpenters; it injured their good name; it persuaded or coerced contractors not to employ them; it ostracized them; it decreased their opportunities to get employment on terms their unions agreed were reasonable; it prevented them from collectively bargaining through their unions’ representatives with the contractors’ associations; it poisoned the minds of contractors against them; it pledged contractors and architects not to deal with them; it produced something in the nature of a boycott and blacklist, both combined, preventing the union carpenters from getting work, and so was a continuing tort for which there was no adequate remedy at law. In Berry v. Donovan, 188 Mass. 353, 357, the court said, “No one can legally interfere with the employment of another unless in the exercise of some right of his own, which the law respects.” In my opinion, the activities and conduct of the Citizens’ Committee exceeded the proper limits of liberty or self-defense or economic competition — Smith, 20 Har. L. Rev. 359— and resulted in a continuing, injurious infringement and impairment of the rights of the union carpenters. It may be true that the Citizens’ Committee thought that their effort to enforce the recommendations of the Landis Award as to the union carpenters and ten or more other outside trades would tend to lessen the cost of building, and to reduce rents — although it would necessarily decrease the ability of the workingmen to pay for anything — but what of all that, if it entailed taking away any part of the constitutional and common-law freedom of the workingmen. As the law stands today, workingmen and employers have well-known rights; both are quite free to deal with each other without the collective interference of outsiders. In reality, under our law, there are neither masters nor servants, but only equals; and so the law certainly looks with especial disfavor on a combination of outsiders, that is a body of men not directly interested in a particular labor controversy, who arrogate to themselves authority to bring about what they want as to wages and terms, against the desire of either employer or employee, or both. The law prohibiting such activities and conduct as that of the Citizens’ Committee is based chiefly on the economic postulate that workingmen’s freedom is worth more to society than it, pecuniarily, may seem to cost. The defendants might speak or write in reasonable advocacy of the award; they might publish anything not libelous in an endeavor to persuade and convince workingmen, union carpenters, contractors, architects, bankers, and others, of the virtue of the award and its recommendations, but they were not entitled to combine and conspire, and bring into being an institution which, in and of itself, actually, overtly, as the result of premeditation and design, molested, hampered and restrained the legitimate, constitutional, and common-law freedom and normal liberty of the union carpenters. Further, the General Act of 1874, entitled ‘ ‘ Conspiracy,” provides that “If any two or more persons conspire or agree together, or the officers or executive committee of any society or organization or corporation, shall issue or utter any circular or edict, as the action of or instruction to its members, or any other persons, societies, organizations, or corporation, for the purpose of establishing a so-called boycott or blacklist * * * or to do any illegal act injurious to the public trade * * * they shall be guilty of a conspiracy” and punished. Cahill St. ch. 38, ¶ 116. In Bedford Cut Stone Co. v. Journeymen Stone Cutters’ Ass’n of North America, — U. S. —, 71 L. Ed. —, 47 Sup. Ct. 97, the court said, “An act which lawfully might be done by one, may when done by many acting in concert, take on the form of a conspiracy and become a public wrong, and may be prohibited if the result be hurtful to the public, or to individuals against whom such concerted action is directed.” Carlson v. Carpenter Contractors’ Ass’n of Chicago, 305 Ill. 331; Carlson v. Carpenter Contractors’ Ass’n, 224 Ill. App. 430; Franklin Union, No. 4 v. People, 220 Ill. 355; Purington v. Hinchliff, 219 Ill. 159. In my judgment, such a combination as the Citizens ’ Committee has no legal standing in our, so-called, individualistic society, which seems to be founded in great part on practically complete trade freedom for both employees and employers, unmolested and unrestricted by the dictation of any arbitrary combination of men who are not directly interested; for, if such a combination were permitted to function in opposition to the reasonable liberty of workingmen, it might ultimately become — to use a phrase of Mr. Justice Brandéis in his dissenting opinion in Bedford Stone Co. v. Journeymen Stone Cutters’ Ass’n of North America, supra, in referring to the Sherman Law and the Clayton Act — “an instrument for imposing restraints upon labor which reminds of involuntary servitude. ’ ’ This court holds, according to the majority opinion —and it is here only that I dissent — that even though the Citizens’ Committee was engaged in illegal practices, as regards the union carpenters, and had injuriously invaded their rights, yet the union carpenters are not entitled to the injunction they seek, because they do not come into equity with clean hands; that is, they have been guilty of such misconduct in conjunction with the matters involved between the union carpenters and the Citizens’ Committee, that a court of equity will not listen to them, will not entertain their claim to an injunction, or to any relief, but leave them to whatever remedy they may have at law. With that holding, as stated above, I am unable to agree. It is not claimed that the union carpenters, or any of them, ever committed any tort against, or broke any contract with, or interfered with any right of the Citizens’ Committee. There were no contractual relations of any kind between the Citizens ’ Committee and any contractor, or carpenter, union or otherwise. No rights of the Citizens’ Committee, or any of its members, were shown to have been affected in any way, injuriously or otherwise, by any union carpenter. In other words, the evidence shows that the Citizens’ Committee, made up entirely of third persons, at no time had any legal or business relationship with union carpenters, and so could not at any time have been injuriously affected by anything, good or bad, that occurred between union carpenters and carpenters employed by contractors. The Citizens’ Committee was an institution separate and apart from the union carpenters, contractors, architects and bankers. Its purpose was unique. It undertook to persuade, coerce, and to intimidate contractors', as well as union carpenters. It was, in and of itself, a single going concern, with its own exchequer, agents and employees. The function of the union carpenters was carpentry; that of the contractors, putting up buildings; that of the architects and bankers, the particular work of their special lines of business; but the avowed function of the Citizens ’ Committee, as far as the union carpenters were concerned, and that is all we are interested in here, was to prevent union carpenters from being employed, unless they were willing to work for $1 an hour and upon the terms prescribed in the recommendations of an arbitration award, with which they had nothing to do, and to prevent them, through their official representatives, from negotiating with the representatives of the associations of contractors for mutually satisfactory general contracts of employment, that is, to prevent collective bargaining. It had no pecuniary property or business interest in carpenters, contractors, architects or bankers. It wished to lessen the cost of building. Apparently, its theory was that if the wages of union carpenters, and those of the ten or more other trades not subject to the Landis Award, were put down to $1 an hour that, as a result, there would be more building in Chicago and vicinity, and that that would be a good thing for Chicago, and would make more money for somebody. The result was that it used its activities and influence to keep wages down throughout the building industry, not only as to carpenters, but as to the ten or more trades, and so it became a brand new form of obstacle to peace between workingmen and employers; a brand new form of organization within the State, the sole purpose of which was, practically considered, to keep down and dictate the wages of certain classes of workingmen. It would not be invective or hyperbole, even bearing in mind the good motives of its members, to call it a form of dictatorship. The union workingmen, the contractors, the architects, the bankers, owners, and the public, in a sense, became both its objects and its subjects. Being such an institution, exercising ultra vires and unlawful activities, invading the plain rights of the union carpenters, Is it reasonable to hold that its existence and wrongs are immune because some union carpenters were guilty of misconduct as to certain nonunion carpenters which it did not employ? Counsel for the defendants cite Scranton Electric Light & Heat Co. v. Scranton Illuminating Heat & Power Co., 122 Pa. St. 154, and the American University v. Wood, 294 Ill. 186, as supporting their contention that a court of equity ought not to take jurisdiction of the complainant’s claim. But in both of those cases, it was held that the acts of the complainants showed them, as corporations, to be frauds on the public. In the American University case, it was held that as the business of the corporation was “a fraud on the public,” a court of equity would not protect it. In the instant case, neither the union carpenters, nor their unions, nor their district council, nor their brotherhood, is a fraud upon the public. They are all recognized as lawful persons or parties. Mr. Justice Farmer said, in the American University case, where the complainant company was a fraud, per se, “The misrepresentations of complainant in the conduct of its business affected the public, and it would seem a strange thing if a court of conscience should he required to protect a suitor in the commission of a fraud upon the public. * * * It is no part of its function to aid a litigant in the promotion of a fraud upon the public.” In that case the court announced that there are two rules of law, the first is, that if the business of the party suing is a fraud upon the public, it has no standing in equity; the second is, that if the business of the party suing is legitimate, then a court of equity will entertain it as a suitor, unless it is shown that it has been guilty of fraud, or wrong-doing, “connected with the subject of the litigation, and has some relation to the rights of the parties arising out of the transaction.” Not only is the Carpenters’ Union not a fraud-upon the public, but neither the rights of the union carpenters as against the Citizens’ Committee, nor those of the latter against the former, were in any way involved in the conduct of the union carpenters towards workmen employed by the contractors. As to the facts, suppose the converse: That the Citizens’ Committee had been organized to raise the wages of the 25,000 union carpenters of Chicago, and had solicited and obtained pledges from them and their district council not to work for the contractors of Chicago, save according to their own agreed upon terms, and not to do any collective bargaining with them, and to “outlaw” the employers’ associations, and had established a great going concern with its own offices and a retinue of clerks, all paid for by a great publicly subscribed fund, and sent out emissaries to many States to get union carpenters of Chicago jobs' elsewhere, and had sent out train loads of union carpenters, advancing them railroad fare, from Chicago,so that, as a result, the Chicago contractors could not get enough carpenters, and had put forth an enormous' propaganda for the union carpenters ’ benefit, and condemned in defamatory language the contractors, could it be reasonably claimed that- the rights of the contractors had not been illegally impaired and invaded? Could it be claimed, after that had been going on for a number of years, that because a few of the contractors had maltreated some union carpenters that the contractors, as a body, had lost all right in equity to an injunction against the Citizens ’ Committee, a body of strangers ? This supposititious and the instant case invoke, practically, the same principles of law. Whatever the source of the Citizens ’ Committee may have been; at the time the suit was begun and from then on, and at the time of the final hearing, it was an absolutely independent going concern, coercing contractors and architects, as well as union carpenters, intent on exploiting the Landis Award and its recommendations, regardless of what might be the normal desires of any of the other parties. By what Idnd of logic, therefore, may it now successfully contend that it is immune to suit on the part of those it has continued to injure ? It is not sufficient for it to say to the union carpenters, “You have injured others.” A court of equity recognizes no such defense. If it did, only the completely virtuous could ever obtain a remedy in such a court. Considering the purpose for which the Citizens’ Committee was organized, and what its activities were, unless it successfully coerced, or, at least, induced, and pledged contractors, it was a useless entity. Also, unless it successfully boycotted, or blacklisted, or ostracized in some way the union carpenters and kept them from being employed at more than $1 an hour, it was a failure. The evidence shows, however, that it was not only efficient, but successful. A reasonable inference from that is, that as k going concern it affected and controlled, to a considerable extent,.all the parties to the labor controversy which existed between the union carpenters and employers of carpenters; in other words, it existed in the community as a separate organized force, with its own unique purposes and activities, sharing its responsibilities with no one else, amenable to the law as a corporate entity, and as an association of individuals, and was subject to suit by the union carpenters for any wrongs it committed, regardless of any and all relations between the union carpenters and the contractors. Further, even if the charges of misconduct on the part of the union carpenters towards certain contractors and nonunion carpenters were to be considered as affecting, in some circuitous way, the Citizens ’ Committee, an analysis of the evidence in the record shows only four charges of misconduct worthy of serious consideration ; those of the Murphy Hospital, the Starrett Brothers Company, the Goodman Manufacturing Company, and the Trianon Building. The Murphy incident was outrageous, but the evidence shows that it occurred nine months before the bill was filed. The Starrett Brothers Company matter is somewhat confusing and conflicting. The evidence does show, however, that at the time of the strike in New York there were two companies each with the same name, Starrett Brothers Company; one apparently doing business in New York, and'the other in Illinois, Paul Starrett being president of both corporations, and the New York corporation owning one-third of the stock of the Illinois corporation; that although the Illinois corporation was changed from Starrett Brothers Company to Starrett-Dilks Company, it was not changed until March, 1925, which was after the time when the strike against the work of Starrett Brothers Company in New York was called off. Evidently, when the New York strike was on, the two companies had the same name, and were, to a large extent, one organization, so that under the law, it could hardly be considered that the strike in New York, in order to influence the employment of men in Chicago, was at all in the nature of a sympathetic strike. However, the evidence on the whole subject is so vague and uncertain that it is impossible to consider the transaction as any definite evidence of misconduct on the part of the complainants. Further, it may have been entirely lawful. Lehigh Structural Steel Co. v. Atlantic Smelting & Refining Worhs, 92 N. J. Eq. 131, 134; Krug Furniture Co. v. Berlin Union, 5 Ont. L. Rep. 463. As to the dispute at the Goodman Manufacturing Company, which was a dispute between some Landis Award painters, on the one hand, and union carpenters on the other, the evidence is conflicting. The testimony of Fish and Lakin painters is categorically denied by Peterson, a carpenter foreman, and we are not able to say, under the circumstances, just what the truth is. As to the Trianon Building incident, the evidence shows that there was some misconduct, with no serious harm done, on the part of a number of carpenters, and that, as in the Murphy case, it occurred about nine months before the bill was filed. Although, therefore, at first blush, the instances of misconduct towards some contractors and nonunion carpenters, recited in the brief of counsel for the defendants may seem imposing, an analysis of the evidence discloses, as stated above, only four instances worthy of serious consideration, two of which occurred at least nine months before the bill was filed, and the other two failing somewhat in proof. In other words, from the handing down of the Landis Award, and the creation of the Citizens’ Committee, to the time of the decree, February 19, 1926, a period of over four years, misconduct on the part of the carpenters had been practically negligible, save in two instances, although, during nearly all of that time, there were over 20,000 union carpenters in Chicago and vicinity, endeavoring, it must be presumed, to work and make a livelihood at wages they, collectively, considering the cost of living, agreed among themselves were reasonable, and although against them throughout the same long period of time, the Citizens ’ Committee, as an entity, was using, unlawfully, its manifold activities to hamper and keep them from work at the wages and terms they claimed, to keep them from having any reasonable opportunities to negotiate for collective agreements with the contractors; to influence the public mind against them as an association or aggregation of unions, sometimes by defamation; to persuade owners, to coerce building contractors, to urge architects, and part of the time, bankers, to be against them. Considering, therefore, the work done by the Citizens’ Committee, doing unlawful things, as this court holds; its direct and single attack upon the union carpenters of Chicago and vicinity; the vast sums it has spent in an endeavor to carry out its illegal purposes, its methods of persuasion, and its propaganda, including at times veiled threats to the contractors; its efficient employment bureau; its advertisements and solicitors in other States, so as to bring in carpenters amenable to its dictation; its advancement of railroad fares to prospective employees for the contractors; its registry system; its cards of identification; its constant surveillance of building going on and contemplated; its insurance, furnished free; its special deputy sheriffs, armed as guards, and furnished free; its efforts to prevent collective bargaining between the carpenters unions and contractors; its public condemnation of the union carpenters; its domination of the whole subject of union carpenters employment, is it abnormal that, with 20,000 resident union carpenters, threatened with extinction as a series of unions or as an association, and threatened with continued unemployment, unless they accepted employment on terms they considered unreasonable, there should occur in the course of over four years so small an amount of misconduct, all of which may be said to have had its source, at least, indirectly, in the illegal activities of the Citizens ’ Committee itself? Such being the case, would it not be a manifest injustice for a court of equity to say that the rank and file of the union carpenters of Chicago and vicinity who are complainants, cannot be heard against the Citizens’ Committee, by whom they are being continuously injured, and against whom they have done no wrong? When it is borne in mind that, after a close examination of the record, those recited above are substantially all the charges of misconduct on the part of over 20,000 union carpenters, occurring in the course of over four years, — during which time thousands of buildings costing many hundreds of millions of dollars have been built in Chicago and its vicinity, and during which time the Citizens ’ Committee has undertaken to thwart their getting employment on terms they considered reasonable, and scoured the neighboring States to get carpenters to do the work at lower wages, and has brought in thousands who have been so employed, to do carpentry work, which would, presumably, in the normal order of things, have gone, in great part, to the union carpenters, — we are inclined to think it is somewhat surprising, knowing what controversies between workmen and employers usually, seemingly inevitably, bring about, to find by and large such an unusual and general exhibition of self-control. Further, when it is considered that the Citizens ’ Committee, the defendants themselves, have been left unmolested, unattacked, and allowed to pursue, as exhaustively and as efficiently as possible, on a gigantic scale, their illegal practices, without let or hindrance, and with the assistance of something in the nature of a private police force and a publicly subscribed fund of about $3,000,000, it does not lie in their mouths to say, “You have done nothing to us, you have caused us no temporal damage, but as you sinned somewhat against a few non-union carpenters and contractors, which fault was caused, at least in part, by our wrong-doing, a court of equity ought to refuse you any remedy against us, ought to refuse to restrain us from our unlawful and hurtful activities.” It is contended for the Citizens’ Committee that the Carpenters’ Union is a gigantic conspiracy; that one of its purposes is to coerce individuals and corporations to surrender legal rights; that it interferes with public liberty; that it is a monopoly. It is the law that an association of workmen, such as carpenters, is not a monopoly. In National Fireproofing Co. v. Mason Builders’ Ass’n, 169 Fed. 259, the court said, “Members of unions cannot be said to be monopolists when any qualified bricklayer can join a union.” In Lohse Patent Door Co. v. Fuelle, 215 Mo. 421, which was a suit against the Carpenters’ District Council of St. Louis, the United Brotherhood, etc., and certain individuals, charging restraint of trade, monopoly and conspiracy, the court, in considering the rules of the carpenters, and whether they, through their association constituted a monopoly, held that the United Brotherhood of Carpenters and Joiners and its allied associations are not an unlawful combination, or a monopoly. The court quoted with approval the following language: “But there is nothing here on which a monopoly can attach. The business is one of mere personal service — an occupation. Unless there is ‘property’ to be ‘affected with a public interest there is no basis laid for the fact or the charge of a monopoly.’ ” It is further said, “While it might be conceded that labor organizations might be proper subjects for legislative control and regulation, yet the Legislature has not in its wisdom seen proper to do so; and at common law personal service — an occupation — could not be the subject of a monopoly.” In Paine Lumber Co. v. Neal, 244 U. S; 459, where an injunction was sought against the same United Brotherhood, on the ground of• restraint of trade, monopoly and other charges,' and where practically the same constitution, rules and regulations — which included the rule as to nonunion material — were involved, the court, in an opinion by Mr. Justice Holmes said, “Certainly the conduct complained of has no tendency to produce a monopoly of manufacture or building, since the more successful it is the more' competitors are introduced into the trade. ’ ’ As to the rules of the Carpenters ’ Union being illegal and tending to produce a monopoly or to restrain trade, they have been generally held to be legally unobjectionable. Of course, many of them are obnoxious to employers, but that does not render them invalid. It may be that more building would be done, if they were abrogated, but that certainly is not a sufficient reason for lessening anyone’s freedom. In Bossert v. Dhuy, 221 N. Y. 342, the rules, practically all those chiefly criticised by the defendants, were passed upon and held to be lawful, and the enforcement of them by the unions through fines or by expulsion held to be lawful. Citing Bohn Mfg. Co. v. Hollis, 54 Minn. 223. In the Bossert case, the court said: “An Association of individuals may determine that its members shall not work for specified employers of labor. The question ever is. as to its purpose in reaching such determination. If the determination is reached in good'faith for the purpose of bettering the condition of its members and not through malice or otherwise to injure an employer the fact that such action may result in incidental injury to the employer does not constitute a justification for issuing an injunction against enforcing such action. “Workingmen cannot be compelled to work when by so doing their position as workingmen will be injured, simply because if they do not continue their work a manufacturing employer will not be able to sell as large a quantity of material as he otherwise would and thus his good will, trade or business may be affected.” The court further said, considering the rule that union carpenters must not work upon any mill products which were not union made, “When it is determined that a labor organization can control the body of its members for the purpose of securing to them higher wages, shorter hours of labor and better relations with their employers, and- as a part of such control may refuse to allow its members to work under conditions unfavorable to it, or with workingmen not in accord with the sentiments of the labor union, the right to refuse to allow them to install non-union made material follows as a matter of course, subject to there being no malice, fraud, violence, coercion, intimidation or defamation in carrying out their resolutions and orders. “Voluntary orders by a labor organization for the benefit of its members and the enforcement thereof within the organization is not coercion. The members of the organization as we have already stated who are not willing to obey the orders of the organization are at liberty to withdraw therefrom. ’ ’ A number of rules which prohibit union carpenters from doing certain things in connection with their work are criticised; but the answer is, the employer, when he acts, does so voluntarily. He is never coerced. If the union carpenters among themselves agree to them (and they are not unlawful), as between them and their association, they are binding, and if a contractor sees fit to employ them, he does so with his eyes open and of his own volition. Counsel for the defendant cite Hopkins v. Oxley Stave Co., 83 Fed. 912, and Barr v. Essex Trades Council, 53 N. J. Eq. 101, but both those cases were decided, not on an adjudication of rules, but on the ground that, in each case, an illegal boycott had been inaugurated. It is contended that the Carpenters’ Union had no right to solicit and make agreements with employers for" a “closed shop,” and several cases decided in other States are cited in support of that claim. Such is not the law in Illinois. Kemp v. Division No. 241, Amalgamated Ass’n of St. & Elec. Ry. Employees of America, 255 Ill. 213. In American Steel Foundries v. Tri-City Central Trades Council, 257 U. S. 184, Mr. Chief Justice Taft said, “The strike became a lawful instrument in a lawful economic struggle or competition between employer and employees as to the share or division between them of the joint product of labor and capital. To render this combination at all effective, employees must make their combination extend beyond one shop. It is helpful to have as many as may be in the same trade in the same community united, because, in the competition between employers, they are bound to be affected by the standard of wages of their trade in the neighborhood. Therefore, they may use all lawful propaganda to enlarge their membership, and especially among those whose labor at lower wages will injure their whole guild.” Auburn Draying Co. v. Wardell, 227 N. Y. 1. Coppage v. Kansas, 236 U. S. 1. The court in the latter case said, “Can it be doubted that a labor organization — a voluntary association of working men — has the inherent and constitutional right to deny membership to any man who will not agree that during such membership he will not accept or retain employment in company with nonunion men? Or that a union man has the constitutional right to decline proffered employment unless the employer will agree not to employ any nonunion man? * * * Every citizen is protected in his right to work where and for whom he will. He may select not only his employer, but also his associates. He is at liberty to refuse to continue to serve one who has in his employ a person, or án association of persons, objectionable to him.” Gasaway v. Borderland Coal Corp., 278 Fed. 56. In the latter case, the court said, “Unions of owners of capital may bargain collectively, through their officers, with laborers either individually or collectively. Unions of laborers may bargain collectively, through their officers, with employers either individually or collectively. Employers may bargain for a closed nonunion shop. Laborers may bargain for a closed union shop. Both are entitled to free and equal access to the pool of unemployed labor, for the purpose of securing recruits by peaceable appeals to reason. Employers may persuade a union man, provided they do not violate his right of privacy nor invade the rights of another, to become nonunion. Union laborers may under the same conditions persuade a nonunion man to become union. If the arguments of the owners of closed nonunion shops should be universally accepted, labor unions would have no ground of complaint, either legal or equitable, for their decline and fall. If the arguments of the advocates of the closed union shop should prevail, then similarly their opponents would have no legal or equitable cause of action. In either case the outcome would be due to the exercise of reason and free will.” Citing Hitchman Coal & Coke Co. v. Mitchell, 245 U. S. 229, 62 L. Ed. 260, 38 Sup. Ct. 65, L. R. A. 1918 C 497, Ann. Cas. 1918 B 461; American Steel Foundries v. Tri-City Central Trades Council, 257 U. S. 184, 66 L. Ed. 189, 42 Sup. Ct. 72; Respective Rights of Capital and Labor in Strikes, 5 Illinois Law Review, 453. This suit, as a matter of procedure, has a dual aspect. It is brought in equity not because each carpenter has not an adequate remedy at law. He has. But to avoid a multiplicity of lawsuits; that is, as a matter of convenience to the parties and to the administration of justice, one suit for all is brought in equity, and in determining their substantive rights, equity will follow the law. And, on the other hand, as to the application for an injunction, the matters to be determined being equitable, they will be determined according to the principles of a court of equity. It is my opinion that practically all of the activities of the Citizens ’ Committee have been ultra vires; that all throughout its history it and its members have injuriously infringed and impaired the constitutional and common-law rights of the union carpenters; that, notwithstanding certain misconduct on the part of the union carpenters towards certain contractors and nonunion carpenters, a court of equity under the law, with the evidence as it is, was in duty bound to grant relief by way of injunction, and to permit evidence to be introduced on behalf of the complainants on the subject of damages, I